Case 2:17-cv-04261-KM-JBC Document 172 Filed 02/06/20 Page 1 of 1 PageID: 7220



                              UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEW JERSEY
         CHAMBERS OF                                                                U.S. COURTHOUSE
    JAMES B. CLARK, III                                                       50 WALNUT STREET, ROOM 2060
UNITED STATES MAGISTRATE JUDGE
                                                                                    NEWARK, NJ 07101
                                                                                        973-776-7700


                                          February 6, 2020


                                        LETTER ORDER

        Re:      DVL, Inc., et al. v. Congoleum Corporation
                 Civil Action No. 17-4261 (KM)

        Dear Counsel:

        As discussed during the telephone conference held in this matter earlier today, the

Court orders as follows:

        1) Affirmative expert reports shall be served by February 24, 2020.

        2) Responsive expert reports shall be served by April 24, 2020.

        3) Expert discovery shall be completed by June 26, 2020.

        4) The Court will conduct a telephone status conference with the parties on June 10,

              2020 at 10:00 AM. Counsel for Congoleum Corporation shall initiate the call.



        IT IS SO ORDERED.


                                                        s/ James B. Clark, III
                                                      JAMES B. CLARK, III
                                                      United States Magistrate Judge
